DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 26-29 and 33 directed to an invention that is independent or distinct from the invention originally claimed (including recently amended claims 26-27) for the following reasons:
Claims 14-25 as originally presented and examined on the merits, herein called Invention I, are directed to a product- specifically an adjustment drive. (Claims 30-32 were not originally presented but are currently grouped with Invention I.) Invention I is classifiable in B62D1/181.
Claims 26-29 and 33 as currently written, herein called Invention II are now directed to a method of making that product- specifically a method for producing an adjustment drive. Claim 26 as amended has been amended to add the additional required limitation of “adjusting an axis distance between the drive axis and the transmission axis for optimal transmission backlash.” Invention II is classifiable in F16H57/0018.
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of invention II requires, inter alia, the step of “adjusting an axis distance between the drive axis and the transmission axis for optimal transmission backlash.” The product as claimed in Invention I may be made by another and materially different process. For example, the product may be made by a method where .
The groups of inventions listed above do not relate to a single general inventive conceptunder PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding specialtechnical features for the following reasons: 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an adjustment drive for a motor-adjustable steering column for a motor vehicle having, inter alia, a drive unit having a transmission, a drive wheel, a transmission wheel in operative engagement with the drive wheel, a drive module (See claims 14 as filed and claim 26 as currently written for more details), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nunez (US 2017/0363189).  Nunez (US 2017/0363189) discloses the technical feature (see rejection of claim 14 hereinbelow for how Nunez discloses the technical feature).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.)	



Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-29 and 33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-25 and 32 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nunez (US 2017/0363189). Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Nunez or, in the alternative, under 35 U.S.C. 103 as obvious over Nunez in view of Kato (US 2017/0120944).
Nunez discloses:
Re claim 14. An adjustment drive for a motor-adjustable steering column for a motor vehicle, comprising:
a drive unit having a transmission; (including 16 and 37. Para. [0037] recites, inter alia, “referring to FIGS. 7-9, an alternative embodiment actuator 200 has features in common with the actuator 10 
a drive wheel (16; para. [0018]) mounted in the transmission and which when driven rotates about a drive axis; and
a transmission wheel (37) in operative engagement with the drive wheel (16), the transmission wheel rotatably mounted in the transmission about a transmission axis,
wherein the transmission is composed of a drive module (including 16), which comprises the drive wheel, and a transmission module (including 37), which comprises the transmission wheel (37), wherein the drive module and the transmission module are connected to one another by a joining connection (bolts/screws to attach unlabeled part to part 20 in Fig. 2; bolts/screws to attach unlabled part to part 20 in Fig. 7) that is non-releasable. (The bolts/screws from Fig. 2 as they are seen in Fig. 3 have heads with a 6-point star pattern, commonly referred to as a Torx screw/bolt. It is commonly known to a person having skill in the art that one of the features of Torx screws is the screwdrivers/bits for the unusual shaped head (as opposed to more common Phillips, flathead, Allen screws) are not as commonly available. Torx head screws/bolts are difficult to remove and relatively non-releasable without the proper tool in the same manner a rivet (which the Applicant provides as an example of a non-releasable connection) is relatively non-releasable without the proper tool, but also removable with the proper tool(s) and so relatively removable in that regard. See for example Savage (US 2016/0053514) which in paragraph [0065] states “one-way fasteners, such as a security torx screws, pentalobe screws or the like. Use of the security fasteners may provide a fastening device that is removable, but only with tools that are not commonly available.” The Examiner notes that the instant application provides screwing as an example of releasable connection, but does not state all screws are releasable, and does not preclude some screws as being a non-releasable connection.)
Re claim 15. The adjustment drive of claim 14, wherein the drive module comprises a drive part housing (Unlabeled part in Fig 2 through which bolts are inserted to bolt it to part 20. Unlabeled part in Fig 7 through which bolts are inserted to bolt it to part 20) in which the drive wheel (16) is mounted, the transmission module comprises a transmission part housing (20) in which the transmission wheel (37) is mounted, and wherein the drive part housing is connected to the transmission part housing via the joining connection (bolts/screws to attach unlabeled part to part 20 in Fig. 2 as well as the portion of part 20 and the unlabeled part to which the bolts are attached).
Re claim 16. The adjustment drive of claim 15, wherein the drive part housing comprises, in a region of the drive wheel, and the transmission part housing comprises, in a region of the transmission wheel, an open engagement region (region where gears 16 and 18 are in engagement as seen in Fig. 3), wherein the drive wheel and the transmission wheel are in operative engagement with one another through the engagement region (Fig. 3).
Re claim 17. The adjustment drive of claim 14, wherein the drive module and the transmission module comprise corresponding joining elements (portion of 20 in which the bolts are screwed, and holes in unlabeled part through which bolts are inserted).
Re claim 18. The adjustment drive of claim 14, wherein the joining connection (Fig. 2) comprises a form-fitting and/or force-fitting and/or integrally bonded connection (the bolts force the housing parts together).
Re claim 19. The adjustment drive of claim 14, wherein the transmission part housing (20) comprises at least one tubular portion (24) which is coaxial to the transmission axis (axis of transmission wheel 37) and which is encompassed by the drive part housing (unlabeled part in Fig. 2) at least over a circumferential subregion (portion of 20 by 24 which is open at circumferential subregion in Fig. 2).
Re claim 20. The adjustment drive of claim 14, wherein the drive wheel (16) is coupled coaxially to the motor shaft of an actuating motor (12), and the transmission wheel (37) is connected to a threaded spindle (30) or a spindle nut. (Fig. 2)
Re claim 21. The adjustment drive of claim 20, wherein the actuating motor (12) is attached to the drive part housing (connected via intermediate parts - bolts (as seen in Fig. 2) and part 20).
Re claim 22. The adjustment drive of claim 14, wherein the drive axis (axis of drive wheel 16) and the transmission axis (axis of transmission wheel 37) are perpendicular to one another and have a distance from one another which is determined by the axis distance between drive wheel and transmission wheel in operative engagement. (Fig. 3)
Re claim 23. The adjustment drive of claim 14, wherein the drive wheel is a worm (16; Fig. 3) and the transmission wheel is a worm wheel (37; Fig. 3).

Re claim 24. A drive unit for an adjustment drive, comprising:
a transmission in which there is mounted a drive wheel (16) which when driven rotates about a drive axis and
a transmission wheel (37) in operative engagement with the drive wheel; the transmission wheel rotatably mounted in the transmission about a transmission axis,
wherein the transmission is composed of a drive module, which comprises the drive wheel, and of a transmission module, which comprises the transmission wheel, wherein the drive module and the transmission module are connected to one another by a joining connection (bolts/screws to attach unlabeled part to part 20 in Fig. 2 as well as the portion of part 20 and the unlabeled part to which the bolts are attached) that is non-releasable (See explanation for similar/identical limitation in rejection of claim 14 above).

Re claim 25. (rejected alternatively under 35 USC 102/103. This is the 35 USC 102 rejection. See rejection below under 35 USC 103 heading for 35 USC 103 alternative rejection) A motor-adjustable steering column for a motor vehicle, comprising:
a carrying unit (para. [0006] - carrying unit is what attaches telescopic sleeves of steering column to the vehicle body) which is configured to attach to a vehicle body (para. [0006]);
an actuating unit (para. [0006] - including telescopic sleeves of steering column) held by the carrying unit (para. [0006]);
a steering spindle (para. [0006] - including part of steering column which transmits steering wheel motion to steer wheels of vehicle) rotatably mounted in the actuating unit about a longitudinal axis (para. [0006]); and
an adjustment drive (including 16, 37, 12, 30, 60, and 80) which is connected to the carrying unit and to the actuating unit and by which the actuating unit is adjustable relative to the carrying unit;
wherein the adjustment drive comprises:
a threaded spindle (30) that engages in a spindle nut (60 or 80; para. [0023]); and
a drive unit having a transmission in which there is mounted a drive wheel which when driven rotates about a drive axis and which is in operative engagement with a transmission wheel which is rotatably mounted in the transmission about a transmission axis and is connected to the threaded spindle or the spindle nut; (See rejection of claim 14 hereinabove)
wherein the transmission is composed of a drive module, which comprises the drive wheel, and of a transmission module, which comprises the transmission wheel, wherein the drive module and the transmission module are connected to one another by a joining connection (See rejection of claim 14 hereinabove) that is non-releasable (See explanation for similar/identical limitation in rejection of claim 14 above).
Re claim 32. The adjustment drive of claim 15 wherein an embossment of the drive part housing projects inwardly and engages in a form-fitting manner in a corresponding cutout in an outer side of the transmission part housing. (See annotated Fig. 7 below. Para. [0037] recites, inter alia, “referring to FIGS. 7-9, an alternative embodiment actuator 200 has features in common with the actuator 10 described above with respect to FIGS. 1-4, and common elements will be referred to using common reference numbers.”)

    PNG
    media_image1.png
    822
    731
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Re Claim 25. (rejected alternatively under 35 USC 102/103. This is the 35 USC 103 alternative rejection. See rejection above under 35 USC 102 heading for 35 USC 102 rejection)
Nunez clearly discloses a motor-adjustable steering column for a motor vehicle (para. 0006]), comprising:
 an adjustment drive (including 16, 37, 12, 30, 60, and 80) wherein the adjustment drive comprises:
a threaded spindle (30) that engages in a spindle nut (60 or 80; para. [0023]); and
a drive unit having a transmission in which there is mounted a drive wheel which when driven rotates about a drive axis and which is in operative engagement with a transmission wheel which is rotatably mounted in the transmission about a transmission axis and is connected to the threaded spindle or the spindle nut; (See rejection of claim 14 hereinabove)
wherein the transmission is composed of a drive module, which comprises the drive wheel, and of a transmission module, which comprises the transmission wheel, wherein the drive module and the transmission module are connected to one another by a joining connection. (See rejection of claim 14 hereinabove)

Nunez further arguably discloses:
a carrying unit (para. [0006] - carrying unit is what attaches telescopic sleeves of steering column to the vehicle body) which is configured to attach to a vehicle body (para. [0006]);
an actuating unit (para. [0006] - including telescopic sleeves of steering column) held by the carrying unit (para. [0006]);

that the adjustment drive (including 16, 37, 12, 30, 60, and 80) is connected to the carrying unit and to the actuating unit and by which the actuating unit is adjustable relative to the carrying unit (para. [0006]).

In the event that any of the above parts arguably disclosed by Nunez is disputed, Kato teaches a motor (5)-adjustable steering column:
a carrying unit (fixed bracket 1 in para. [0011] in Kato) which is configured to attach to a vehicle body (V; para. [0011] in Kato);
an actuating unit (including 3, 3a, 3b) held by the carrying unit (1);
a steering spindle (including 4, 4a, 4b) rotatably mounted in the actuating unit about a longitudinal axis (Fig. 1); and
that the adjustment drive (Including 16, 37, 12, 30, 60, and 80 of Nunez; para. [0006] in Nunez. Including MT in Fig. 1 in Kato and para. [0014] in Kato ) is connected to the carrying unit and to the actuating unit and by which the actuating unit is adjustable relative to the carrying unit (para. [0021]);

for the purpose of implementing the disclosed use of the device of Nunez in an adjustable steering column (para. [0006] in Nunez) which does not show the specific details of a steering column.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to place the device of Nunez in a motor-adjustable steering column taught by Kato having a carrying unit which is configured to attach to a vehicle body; an actuating unit held by the carrying unit; 

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunez (US 2017/0363189) in view of Miltenberger (US 2005/0252332).
Re claim 30
Nunez discloses all claim dependency limitations, see above. Nunez is silent to the joining connection being an ultrasonic weld Instead, the joining connection shown in Nunez is a Torx screw.
Miltenberger teaches ultrasonic welding (para. [0007]; [0022]) as an alternative to screws for joining parts (para. [0007], [0022]. Several other attachment means are taught as alternatives.), as a matter of selecting the best suited permanent attachment method (para. [0022]) for the given design criteria.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Nunez such that the joining connection is an ultrasonic weld, as taught by Miltenberger, as a matter of selecting the best suited permanent attachment method for the given design criteria.
Re claim 31
Nunez discloses all claim dependency limitations, see above. Nunez is silent to the joining connection comprising caulking. Instead, the joining connection shown in Nunez is a Torx screw (see rejection of claim 14 above).

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Nunez such that the joining connection comprising caulking, as taught by Miltenberger, as a matter of selecting the best suited permanent attachment method for the given design criteria.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
The Applicant’s amendments have overcome the previous 35 USC 112 grounds of rejection.
The Applicant’s amendment(s) have overcome the rejection under 35 USC 102 by the Hirabayashi reference made in the previous Office Action.
As to the 35 USC 102 grounds of rejection by the Nunez reference, the Applicant’s arguments and amendments were found unpersuasive. The newly added limitations have been addressed hereinabove. The Examiner notes that the screws shown in Nunez resemble Torx screws (having a 6-point star shape), and as pointed out above, Torx screws are known by person skilled in the art as often being chosen because of their difficulty to remove without proper tools. While the specification of the instant application provides some screws as an example of releasable connections, the application does not define non-releasable connection or releasable connection but only provides non-limiting examples. Thus, neither the claims nor the specification categorically exclude all screws from being non-releasable connections nor require all screws to be considered releasable connections. The Applicant is free to be their own lexicographer (See MPEP 2111.01IV.A.) - “An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/William Kelleher/               Supervisory Patent Examiner, Art Unit 3658